MEMORANDUM *
The appellant has failed to establish a Sixth Amendment violation entitling him to relief under 28 U.S.C. § 2254(d). On the contrary, we are persuaded that the strategy selected by the defense counsel was a perfectly reasonable strategy in a difficult case. The state court’s decision, denying post-conviction relief on the merits, represents neither an unreasonable application of clearly established federal law, nor an unreasonable determination of the facts in light of the evidence presented in state court. See 28 U.S.C. § 2254(d)(l)-(2).
Accordingly, the decision of the district court, denying habeas relief, is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.